322 N.W.2d 726 (1982)
In the Matter of the Petition for the DISBARMENT OF James R. HOLMAN, Respondent.
No. 82-745.
Supreme Court of Minnesota.
August 4, 1982.

ORDER FOR DISBARMENT
It appearing to the Court that the above entitled Respondent, James R. Holman, has been suspended by this Court from the practice of law in the State of Minnesota on June 3, 1982, by reason of his conviction in the United States District Court of California for racketeering and aiding and abetting, interstate transportation of property obtained by fraud, and mail fraud, and,
It further appearing that Respondent has advised the Lawyers Professional Responsibility Board that he does not intend to contest these proceedings or attend any hearings, and consents to having these proceedings conducted without any further appearance on his part,
IT IS ORDERED that Respondent James R. Holman be, and he hereby is, disbarred from the practice of law in the State of Minnesota.